830 F.2d 193
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.DANDY OIL, INC., Plaintiff-Appellant,v.KNIGHT ENTERPRISES, INC., Defendant-Appellee.
No. 87-1251
United States Court of Appeals, Sixth Circuit.
September 30, 1987.

ORDER
Before MERRITT, KRUPANSKY, and DAVID A. NELSON, Circuit Judges.


1
This case having come before the court upon the briefs of the parties, the record of district court proceedings, and the oral arguments of counsel; and


2
The court having concluded therefrom that there no longer remains a live case or controversy over which it might exercise its appellate jurisdiction; it is


3
Therefore ORDERED that the appeal be, and it hereby is, dismissed.